In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  Nos. 07-21-00040-CV
                                       07-21-00041-CV
                                       07-21-00042-CV


            IN THE INTEREST OF I.E., M.E.; D.R., L.R.; H.T.D., CHILDREN

                      On Appeal from the 108th & 320th District Courts
                                   Potter County, Texas
    Trial Court Nos. 93946-E-FM, 75729-00-D, 77615-E, Honorable Carry Baker, Presiding

                                     April 9, 2021

                                        ORDER
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Before the Court are the following appeals arising in three termination of parental

rights cases: 07-21-00040-CV, In re I.E. and M.E., Appellants are Mother and Father; 07-

21-00041-CV, In re L.R. and D.R., Appellant is Mother; and 07-21-00042-CV, In re H.T.D.,

Appellant is Mother.1   Appellee is the Texas Department of Family and Protective




      1 To protect the parties’ privacy, we refer to the appellant parents as Mother and
Father and the children by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West
Supp. 2020); TEX. R. APP. P. 9.8(b).
Services. In the trial court, the cases were consolidated for final hearing before the

associate judge.

       Because these appeals involve common issues of fact and law, and in the interest

of judicial economy, we consolidate the appeals for briefing in the following manner:

Mother shall file a single appellant’s brief concerning case numbers: 07-21-00040-CV,

07-21-00041-CV, and 07-21-00042-CV. Through a single brief, the Department shall

respond to Mother’s brief and Father’s brief. Should Mother wish to file a reply brief, she

shall address all matters in reply through a single brief. Father will file an appellant’s brief

and may file a timely reply brief if he chooses.

       The reporter’s record was filed March 31, 2021. Mother’s and Father’s appellate

briefs shall be filed with the Clerk of the Court on or before Thursday, April 29, 2021.

       It is so ordered.


                                                           Per Curiam




                                               2